09/29/2020



                                                                                                                      Case Number: AC 17-0694




              IN THE ASBESTOS CLAIMS COURT OF THE STATE OF MONTANA


 IN RE ASBESTOS LITIGATION,
                                                                           Cause No. AC 17-0694

          Consolidated Cases                                     ORDER APPROVING SETTLEMENT
                                                                  (Robinson Insulation Receivership)




         Receiver Nancy Gibson and Allan McGarvey on behalf of certain Libby Plaintiffs have
jointly filed a motion (the "Motion") asking this Court to authorize the Receiver's settlement of
the insurance coverage clairns by Robinson Insulation Company against Horne Insurance
Cornpany (in liquidation), including liability coverage of the claims against Robinson Insulation
Cornpany and Grogan Robinson Lurnber Company (herein, collectively "Robinson"). A copy of
the Settlement Agreernent and Mutual Release (herein "Agreement ") between the Receiver and
Christopher R. Nicolopoulos, Insurance Comrnissioner of the State of New Hampshire, solely in
his capacity as Liquidator ("Liquidator") of The Horne Insurance Cornpany ("Horne") has been
reviewed by this Court. I

       The court has reviewed the following docurnentation and makes these findings based
thereon:

         (a) Exhibit A is a copy of the Agreement settling liability coverages in the policies.

        (b) Exhibit B are the orders of the Superior Court of the State of New Hampshire,
            Merrimack County establishing the procedures and priorities of claims in the Horne
            Insurance Company liquidation proceeding.

         The court concludes as follows:

        (A)       This Court's March 23, 2018, Order (the "OrdeC) creating the receivership
                  granted authority for the Receiver to rnake demands that the insurers settle clairns
                  against Robinson (Order 111(c)). The Order, at Order ¶2 (a),(b) requires that the
                  Receiver obtain this Court's approval of"specific proposals" for settlement.


        Unless defined separately herein, all capitalized terms in this Order have the meanings ascribed to them in
the Agreement.
(B)   The proposed settlement entered into by the Receiver and the Liquidator is
      appropriately rnade subject to this Court's approval.

(C)   The settlement is in the best interests of the receivership estates of Robinson
      Insulation Company and Grogan Robinson Lumber Cornpany because it
      effectively exhausts the recoverable value of the Horne Insurance policies
      covering liability claims against the two dissolved companies.

(D)   The Agreernent allows the Receiver to liquidate Robinson's insurance coverage
      under the Home policies for distribution to persons asserting claims against
      Robinson, subject to the establishment of a Trust that would, once approved by
      this Court, fairly and equitably distribute the insurance settlement proceeds to
      those claimants against Robinson who satisfy the Trust's requirements.

(E)   The Agreement provides, at paragraph 3.A, that Proofs of Claim be allowed in the
      amount of $1,412,291 (the "Recornrnended Arnount") as a Class 11 priority claim
      under N.H. RSA 402-C:44.

(F)   The Receiver has demonstrated good, sufficient, and sound business purposes and
      justifications for the relief requested in the Motion.

(H)   The execution of the Agreement is a valid and proper exercise of the reasonable
      business judgment of the Receiver and represents an exchange for reasonably
      equivalent value. The releases to be given by the Receiver under the Agreernent
      are appropriate and should be approved, as the Liquidator could not agree to the
      resolution of the Receiver's claim in the liquidation proceeding without the
      benefit of obtaining the releases contained in the Agreement and the Injunctions
      contained in this Order.

(I)   This court has inherent equitable authority sufficient to permit it to enter the
      Injunctions contained in this Order. The Injunctions are essential to give effect to
      the settlements and compromises set forth in the Agreernent. The Liquidator has
      asserted that the Injunctions, set forth in Paragraphs 4 and 5 below, are a
      necessary prerequisite for entry into the Settlernent Agreernent, and the Liquidator
      has informed the Receiver that he will not consummate the settlement and
      compromises set forth in the Agreernent, or rnake the payments thereunder in the
      absence ofthe Injunction.

Wherefore, IT IS HEREBY ORDERED:

(1)   The Motion is granted.
(2)   The Agreernent settling and releasing the insurance coverage clairns of Nancy
      Gibson, as court-appointed Receiver for Robinson Insulation Cornpany and
      Grogan Robinson Lumber Cornpany, against Home Insurance Company and the
      Liquidator is hereby fully and finally approved. The Receiver is directed to
      execute the Agreement on behalf of both Robinson Insulation Company and
      Grogan Robinson Lumber Company.

(3)   Settlement proceeds shall be paid to the Qualified Settlement Fund Trust
      established by this Court to hold proceeds of liability insurance proceeds until
      such time as this Court approves the establishrnent of a appropriate procedures for
      the Trust to distribute the settlernent proceeds to Asbestos Clairnants.

(4)   Pursuant to the Court's inherent equitable authority,(a) all Persons who hold or
      assert, or rnay in the future hold or assert, any Claim against Robinson, Grogan, or
      the Receiver arising in connection with the activities covered by the Policies, or in
      connection with the activities of Robinson or Grogan giving rise to the Claims
      that have been made or that could be made under the Policies,(b) all claims by
      third party claimants and by other instu•ers alleging they are entitled to
      contribution, indemnification, or subrogation with respect to the Policies
      including any clairns for defense or indemnity for claims rnade under the Policies
      against the Liquidator or Horne by other insurers of Claimant, or by any
      individuals or entities asserting "direct action" claims arising or relating to the
      Policies; and (c) all persons who rnay clairn to be an insured, additional insured,
      or otherwise entitled to any benefit under the Policies, are perrnanently stayed,
      barred, restrained, and enjoined fi•om asserting any such Clairn or right to
      entitlement, frorn commencing a proceeding, or taking any other action against
      Horne or the Liquidator for the purpose of obtaining any recovery or other relief
      frorn Home or the Liquidator based on, under, arising out of, related or
      attributable to, and/or in connection with the Policies.